DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 20 October 2020 have been fully considered but they are not persuasive.
Applicant argues that Schaefer fails to disclose a control system comprising a logic processor configured for “comparing” monitored blood pressure to a predetermined threshold, “determining” whether to modify a person’s blood pressure based on such comparison, and “transmitting” an instruction to adjust stimulation as recited in amended claims 1 and 19.  This is not found to be persuasive.  As set forth below Schaefer teaches a logic process (144) which performs a determining, comparing and transmitting step as claimed (see the rejections below). For example, Fig. 13A is illustrative of the determining, comparing and modification of the rate of heat transfer and/or the quantity of heat transfer.  
With respect to the specific lowering of blood pressure, Grahn in [0135] states in part “Applications of interest include, but are not limited to…inducing changes in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a predetermined threshold” in line 9 and then “a predetermined threshold” in lines 14-15.  It is unclear if the second recitation is meant to be a second predetermined threshold or is meant to reference the predetermined threshold as in line 9.  For the purpose of the application of prior art, this limitation has been interpreted as referencing the recitation in line 9.  It is suggested that this limitation be amended to --the predetermined threshold.--
Claims 3-9 and 11-18 are necessarily rejected as being dependent on rejected claim 1.

Claim 15 is necessarily rejected as being dependent on rejected claim 14.  
Claim 15 is additionally unclear in the recitation of “the climate zones” which lacks antecedent basis in the claim as the claim is dependent on claim 13 which has been amended to remove limitations to the climate zone(s).  Does applicant mean for the climate zones to further limit the stimulation device by including multiple zones in the same device?  Does applicant mean to further limit the stimulation device to include multiple devices that each include a climate zone?  For the purpose of the application of prior art, this claim has been interpreted as referencing the stimulation device as having multiple devices that each include a climate zone.  This claim has been rejected below in view of the prior art as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 7, 9, 13 (first interpretation), 19-21, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0374853 A1 to Grahn et al. (Grahn) in view of US 9,345,614 B2 to Schaefer et al. (Schaefer).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the determination of blood pressure and control of one or more measures of heat transfer as taught by Schaefer so as to allow for dynamic control of the thermal therapy to optimize the treatment of Grahn which is to reducing central blood pressure.  
Regarding claim 3, the combination teaches the system of claim 1 as well as Grahn teaching wherein the portion of the person’s body corresponds to the person’s peripheral thermoregulatory control tissue ([0026] which teaches that “by glabrous surface is mean a skin surface that is characterized by an absence of hair follicles and the presence of unique subcutaneous vascular structures…Glabrous skin surfaces of interest include palms, sole, non-hairy surfaces of the face and head, and portions of the ears, e.g., ear pinnae.”).

Regarding claim 7, the combination teaches the system of claim 6 as well as wherein heating is applied to the persons’ peripheral thermoregulatory control tissue ([0026]).
Regarding claim 9, the combination teaches the system of claim 1 as well as wherein the stimulation comprises warming sufficient to lower the blood pressure of the person (the stimulus would necessarily be a warming stimulus as warming induces vasodilation which is known to increases blood flow and reduce the resistance to peripheral blood flow and it would necessarily be sufficient to perform the intended use of the Grahn device which is to reduce central blood pressure).
Regarding claim 13 (first interpretation), the combination teaches the system of claim 1 as well as Grahn teaching wherein the stimulating device includes a thermoelectric device ([0030, 0061, 0114]).
Regarding claim 19, Grahn teaches a method for modifying a person’s blood pressure (title, [0135] which states in part “Applications of interest include, but are not limited to…inducing changes in regional distribution of cardiac output to reduce central blood pressure…” and [0140] which states in part “In some circumstances, the subject systems, devices and methods reduce intra-operative health risk by helping to control a mammal’s blood pressure as compared to what would occur in the absence of the systems, devices and/or methods, from a mammal to occur.”), comprising stimulating 
Schaefer teaches an analogous system which includes a processor (144) which may be configured to cause the thermal contrast therapy device to perform customized thermal contrast therapy treatment sequences, for example, by monitoring or controlling various aspects of the device (Col. 15, lines 13-25) where physiological parameters which may be monitored and utilized to control thermal therapy include body 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the determination of blood pressure and control of one or more measures of heat transfer as taught by Schaefer so as to allow for dynamic control of the thermal therapy to optimize the treatment of Grahn which is to reducing central blood pressure.
Regarding claim 20, the combination teaches the system of claim 19 as well as Grahn teaching wherein the warming stimulates causes person’s arteriovenous anastomoses (AVAs) to vasodilate ([0002, 0026]).
Regarding claim 21, the combination teaches the system of claim 19 as well as wherein heating is applied to the persons’ peripheral thermoregulatory control tissue ([0026]).
Regarding claim 25, the combination teaches the system of claim 19 as well as Schaefer teaching the iterative process of optimizing the treatment during the treatment period (see for example Fig. 13A).  Schaefer teaches that when optimizing during the treatment period the physiological parameter value should be ascertained and compared to the target value for that physiological parameter (Fig. 13A) and that this process repeats as necessary until the physiological parameter meets the criteria of the 
Regarding claim 27, the combination teaches the system of claim 1 as well as wherein Schaefer teaching the iterative process of optimizing the treatment during the treatment period (see for example Fig. 13A).  Schaefer teaches that when optimizing during the treatment period the physiological parameter value should be ascertained and compared to the target value for that physiological parameter (Fig. 13A) and that this process repeats as necessary until the physiological parameter meets the criteria of the target value for that physiological parameter.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the iterative process of Schaefer so as to allow for the modification of the thermal therapy until a desired outcome has been achieved as taught by Schaefer (see description of Fig. 13A).
Claim(s) 4, 5, 8, 11, 12, 13 (second interpretation of claim 13), 14, 16, 17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn and Schaefer as applied to claims 1 and 3 above, and further in view of WO 2013/102051 A1 to Diller et al. (Diller).
Regarding claims 4 and 5, the combination of Grahn and Schaefer teaches the system of claim 3, but not wherein the person’s peripheral thermoregulatory control tissue comprises a cervical spinal region or a lumbar spinal region.  Diller teaches an 
Regarding claim 8, the combination of Grahn and Schaefer teaches the system of claim 1, but not wherein the stimulating device provides cooling to the person’s body such that the person’s physiological temperature remains constant or is lowered.  Diller teaches an analogous system to that of Grahn and Schaefer with the system of Diller including palmer (350) and plantar (352) stimulating devices ([00188]) as well as a stimulating device (202) configured to deliver a stimulus to the cervical or spinal region of the subject ([00186]).  The cervical or lumbar stimulating device increases or maintains perfusion in the glabrous tissue while the palmer/plantar devices apply a cooling stimulus ([00185]).  These stimuli are optionally applied without substantial interruption during maintenance of reduced core body temperature ([00186]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a system including the stimulating devices as taught by Diller so as to allow for the increase in perfusion while lowering the person’s physiological temperature as taught by Diller.
Regarding claims 11, the combination of Grahn and Schaefer teaches the system of claim 1, but not wherein said stimulating device is a climate controlled bed.  
Regarding claims 12, 16 and 17, the combination of Grahn, Schaefer and Diller teaches the system of claim 11 as well as Diller teaching wherein the climate-controlled bed comprises at least one climate zone (Figs. 25A-29B and 32-36), wherein the climate-controlled bed includes an electric sourced heater and at least one conduit one conduit between the electric sourced heater and the climate zone, wherein fluid flowing through the conduit transfers heat to the climate zone from the electric sourced heater ([00202-00206]) and wherein the climate-controlled bed includes a thermoelectric sourced cooler and at least one conduit between the thermoelectric sourced cooler and at least one conduit between the thermoelectric sourced cooler and the climate zone, wherein fluid flowing through the conduit transfers a cooling effect to the climate zone from the thermoelectric sourced cooler ([0106]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the climate-controlled bed and zone of Diller so as to allow for the application of heating and/or 
Regarding claims 13 (second interpretation) and 14, the combination of Grahn and Schaefer teaches the system of claim 13, as well as Grahn teaching circulating thermal fluid within the stimulating device, however, this embodiment of Grahn does not teach the particulars of the thermal modulation of the thermal fluid comprising a thermoelectric device comprising an energy source, one or more conduits, and a fluid flowing through the conduits to transfer energy between the energy source and the stimulating device.  Diller teaches an analogous system to that of Grahn and Schaefer as well as the peripheral thermoregulatory tissue including the cervical or lumbar spinal region in conjunction with thermal regulation of the palms of the hands and soles of the feet ([00201]).  Diller teaches including a thermoelectric device (206 and [00106]), wherein the thermoelectric device comprises an energy source, one or more conduits and a fluid flow flowing through the conduits to transfer thermal energy between the energy source and the stimulation device ([00106]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermal modulation system of Diller for the circulating fluid of Grahn as an obvious matter of engineering design choice the heat or cool the thermal fluid as such thermal fluid cooling modalities are known in the art as taught by Diller.
Regarding claims 22 and 23, the combination of Grahn and Schaefer taches the method of claim 21, but not but not wherein the person’s peripheral thermoregulatory control tissue comprises a cervical spinal region or a lumbar spinal region.  Diller teaches an analogous system to that of Grahn and Schaefer as well as the peripheral 
Regarding claim 24, the combination of Grahn and Schaefer teaches the system of claim 19, but not applying a cooling stimulus to the person’s body such that the person’s physiological temperature remains constant or is lowered.  Diller teaches an analogous system to that of Grahn and Schaefer with the system of Diller including palmer (350) and plantar (352) stimulating devices ([00188]) as well as a stimulating device (202) configured to deliver a stimulus to the cervical or spinal region of the subject ([00186]).  The cervical or lumbar stimulating device increases or maintains perfusion in the glabrous tissue while the palmer/plantar devices apply a cooling stimulus ([00185]).  These stimuli are optionally applied without substantial interruption during maintenance of reduced core body temperature ([00186]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a system including the stimulating devices as taught by Diller so as to allow for the increase in perfusion while lowering the person’s physiological temperature as taught by Diller.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn, Schaefer and Diller as applied to claim 14 above, and further in view of US 2015/0209175 A1 to Hyogo et al. (Hyogo).
.
Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn and Schaefer as applied to claims 1 and 19 above, and further in view of US 2014/0364777 A1 to Swyer (Swyer).
Regarding claims 18 and 26, the combination of Grahn in view of Schaefer teaches the method of claims 1 and 19, but not wherein the stimulating device provides said stimulation corresponding to the onset of sleep. Swyer teaches thermal stimulation wherein applying the warming stimulus corresponds to the onset of sleep ([0123]). It .
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn and Schaefer as applied to claim 13 above, and further in view of US 2014/0358201 A1 to Scott et al. (Scott).
Regarding claim 28, the combination of Grahn and Schaefer teaches the system of claim 13, but not a separate thermoelectric controller operably coupled to the controller, and herein the thermoelectric control is configured to receive the first instruction from the controller and control the thermoelectric device in response to the first instruction.  Scott teaches an analogous system to that of Grahn and Schaefer as well as the including of a thermoelectric controller (235) in addition to a system controller (237) which receives instructions from the system controller (Fig. 6).  Scott teaches this as an alternative to including the functions of the thermoelectric controller in the functions carried out by the system controller ([0112]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have separated the functions of the controller to include a thermoelectric controller as an obvious alternative to the combination of functions into a single controller as taught by Scott as it appears that the invention would perform equally as well in either configuration as taught by Scott.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794